DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/20 was filed after the mailing date of the previous Office Action on 9/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 16, 19, 20, 23, 26-28, 32, 33, 35, 37, 38, 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Shea et al (US 2015/0209293 hereafter Shea) in view of Von Andrian et al (US 2010/0233251 hereafter Von Andrian).

The reference while disclosing covalent bonds it silent to the specific placement inside the interior surface of the particle. Covalent bonding of antigens to the interior or exterior or both surfaces of a polymeric particle is known in the art as seen in the Von Andrian patent.
Von Andrian discloses a nanoparticulate antigen formulation [abstract]. The antigen is covalently bound to the interior surface of the nanoparticle [0125]. The antigen can also be bound to the exterior surface [0037]. The polymer can be PGLA [0037]. The antigen can have immunological properties [0040, 0162-0165]. The nanoparticle has a size below 200 nm [0174]. It would 
	With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable nanoparticle delivery system for vaccines. It would have been obvious to apply the bonding techniques fond in the Von Andrian patent with exemplifies covalent bonding to the interior surface of an encapsulating polymeric particle, to the materials of Shea as they solve the same problem and use the same materials. It would have been obvious to combine the prior art with an expected result of a stable drug delivery formulation. 
Response to Arguments
Applicant's arguments filed 12/30/30 have been fully considered but they are not persuasive. Applicant argues that the combination of prior art does not render the instant claims obvious since the combination does not disclose each and every limitation of the claims.  
Regarding this argument, it remains the position of the Examiner that the Shea and Von Andrian continue to render the claim obvious. First She discloses a composition comprising one or more antigens covalently bound to the materials of claim 9 [0091], where the resulting particles are within the size range of claim 11.  The antigen and polymer are present in the ratios of claim 8 and the antigens are the same as those found in claims 16, 19 and 20 [0120].  The resulting particles have a negative zeta potential preferably from -50 to -40 mV [0076].   Applicant argues that the prior art does not lead one of ordinary skill in the art to induce antigen specific tolerance or induce regulatory T cells, however Shea discloses these methods [0131-0133]. Further the methods of the instant claims are accomplished by simple administration of the inventive composition.  Shea discloses the same composition and administers the composition to a person for the purpose of inducing the immune response including T cells.  It is the position of the Examiner that these disclosures would render the claims obvious.  Shea is however silent 
	With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable nanoparticle delivery system for vaccines. It would have been obvious to apply the bonding techniques fond in the Von Andrian patent with exemplifies covalent bonding to the interior surface of an encapsulating polymeric particle, to the materials of Shea as they solve the same problem and use the same materials. It would have been obvious to combine the prior art with an expected result of a stable drug delivery formulation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618